UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1847




In re:   SHAMONTE LAMONT WALL,



                Petitioner.




                On Petition for a Writ of Mandamus.
                         (1:05-cr-00096-1)


Submitted:   September 28, 2010             Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shamonte Lamont Wall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shamonte Lamont Wall petitions for a writ of mandamus

seeking      an   order       directing    the     district     court      to   vacate   and

dismiss his criminal convictions.                     We conclude that Wall is not

entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.    United    States

Dist.     Court,        426    U.S.     394,   402     (1976);       United     States      v.

Moussaoui,        333    F.3d    509,     516-17      (4th    Cir.    2003).      Further,

mandamus      relief      is    available      only    when    the    petitioner      has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                           Mandamus may not be

used as a substitute for appeal, In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007), and is not available if the

petitioner has other adequate means to seek the desired relief.

In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001).

              The relief sought by Wall is not available by way of

mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                  We

dispense      with       oral    argument        because      the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           PETITION DENIED



                                               2